 

SUBSCRIPTION AGREEMENT

 

BY AND BETWEEN

 

CARDAX, INC.

 

AND

 

THE PURCHASERS PARTY HERETO

 

DATED AS OF __________ ___, 2015

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1 1.1 Definitions 1 ARTICLE II PURCHASE AND
SALE 3 2.1 Closing 3 2.2 Deliveries 4 2.3 Closing Conditions 4 ARTICLE III
REPRESENTATIONS AND WARRANTIES 5 3.1 Representations and Warranties of the
Company 5 3.2 Representations and Warranties of the Purchasers 6 ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES 8 4.1 Transfer Restrictions 8 4.2 Non-Public
Information 10 4.3 Equal Treatment of Purchasers 10 4.4 Use of Proceeds 10 4.5
Form D; Blue Sky Filings 10 4.6 Replacement of Certificates 11 4.7 Registration
Rights Agreement 11 4.8 Most Favored Nation or Anti-Dilution Right 11 ARTICLE V
MISCELLANEOUS 12 5.1 Fees and Expenses 12 5.2 Entire Agreement 12 5.3 Notices 12
5.4 Amendments; Waivers 13 5.5 Headings 13 5.6 Successors and Assigns 13 5.7
Third-Party Beneficiaries 13 5.8 Governing Law; Exclusive Jurisdiction 13 5.9
Attorney Fees 14 5.1 Survival 14 5.11 Counterparts and Execution 14 5.12
Severability 14 5.13 Independent Nature of Purchasers’ Obligations and Rights 15
5.14 Saturdays, Sundays, Holidays, etc 15 5.15 Construction 15 5.16 WAIVER OF
JURY TRIAL 15

 

i

 

 

Schedules:

 

Schedule A   Wire Transfer Instructions and Unit Price Payment Information      
Schedule B   Supplement of Certain Risk Factors       Schedule C   Certain
Matters Regarding the Plan of Distribution of the Offering of the Units      
Exhibits:           Exhibit I   Form of the Class D Warrant       Exhibit II  
Form of the Class E Warrant       Exhibit II   Form of the Registration Rights
Agreement

 

ii

 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is dated as of the date set forth
on the signature page hereof, by and among Cardax, Inc., a Delaware corporation
(the “Company”), and each Person that is a Purchaser under the terms of this
Agreement. Certain capitalized terms used in this Agreement are defined in
Section 1.1.

 

WHEREAS, the Company is a public company with its shares of common stock, par
value $0.001 per share (“Common Stock”) traded on the OTCQB under the symbol
“CDXI”.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act, and Rule 506 promulgated
thereunder, the Company desires to sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase Units (each, a “Unit”), where
each Unit has: (i) one share of Common Stock; (ii) two Class D Warrants (each, a
“Class D Warrant”), each Class D Warrant entitling the Purchaser of a Unit to
purchase one share of Common Stock at a price per share of $0.10, subject to
certain adjustment as more fully described in this Agreement in the form
attached to this Agreement as Exhibit I; and (iii) one Class E Warrant entitling
the Purchaser of a Unit to purchase three quarters (0.75) of one share of Common
Stock at a price per share of $0.1667, subject to certain adjustment as more
fully described in this Agreement in the form attached to this Agreement as
Exhibit II (each, a “Class E Warrant” and, together with a Class D Warrant,
each, a “Warrant” and, collectively, the “Warrants”).

 

WHEREAS, this Agreement and the offering of the Units by the Company are part of
an offering of an aggregate amount that is up to $3,500,000 (or such greater
amount as may be determined by the Company) and that in such offering there will
be purchases and sales of units that are similar to the Units purchased under
this Agreement by the Purchaser on similar terms and conditions; provided,
however, the Company reserves the right to suspend or terminate any additional
purchases and sales of such similar units and to change the terms and conditions
with respect to the offering of any such units or other securities by or on
behalf of the Company;

 

WHEREAS, the purchase price for each Unit (“Unit Price”) shall be $0.30.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, each of the Company and the
Purchasers, intending to be legally bound hereby, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

1

 

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Units pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which the Purchasers purchase the Units
under the terms of this Agreement, including payment to the Company of the
Purchase Price payable by each of the Purchasers.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning ascribed to such term in the recitals to
this Agreement.

 

“Company Counsel” means Herrick, Feinstein LLP, 2 Park Avenue, New York, NY
10016.

 

“Company Sub” means Cardax Pharma, Inc., a Delaware corporation and a wholly
owned subsidiary of the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Execution Date Information” shall have the meaning ascribed to such term in
Section 3.2(f).

 

“Offering” means this offering of the Units.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser” means a Person that is a party to this Agreement as a purchaser, or
his, her or its successors and assigns.

 

“Securities” means all Units, Common Stock, Warrants, and shares of the
Company’s Common Stock, into which the Warrants are exercisable.

 

2

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means newly issued shares of the Company’s Common Stock, issued or
issuable to each Purchaser pursuant to the exercise of the Warrant, which
shares, when issued in accordance with the terms of such securities, shall be
duly authorized, validly issued, fully paid and non-assessable.

 

“Short Sale” means any securities transaction in which a Person sells a number
of shares or other units of a security that are not owned by such Person at the
time of such sale.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Units purchased hereunder which shall equal the number of Units to be
purchased by such Purchaser multiplied by the Unit Price in United States
dollars, which amount shall be paid by the Purchaser making a payment to the
Company as provided in this Agreement.

 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Company’s Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, OTCQB or the OTC Bulletin
Board (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

ARTICLE II
PURCHASE AND SALE

 

2.1 Closing.

 

(a) The Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing.

 

(b) On the Closing Date, upon the terms and subject to the conditions set forth
herein, the Company shall issue and sell to each of the Purchasers, and each of
the Purchasers, severally and not jointly, shall purchase, that number of Units
that is set forth on the signature page of such Purchaser to the extent accepted
by the Company.

 

3

 

 

(c) Upon satisfaction of the covenants and conditions set forth in Sections 2.2
and 2.3, the Closing shall occur at the offices of the Company or such other
location as the Company may designate to the Purchaser.

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser accepted by the Company, this Agreement duly
executed by the Company.

 

(b) On the date that this Agreement is executed and delivered by a Purchaser to
the Company and the Company accepts the subscription of such Purchaser (with
such acceptance to be evidenced by the Company’s counter signature of the
Purchaser’s signature page herein below), such Purchaser shall deliver or cause
to be delivered to the Company:

 

(i) a check or wire transfer of the Subscription Amount of such Purchaser in
accordance with the payment or wire transfer instructions set forth on Schedule
A to this Agreement; and

 

(ii) a counterpart of this Agreement duly executed by such Purchaser.

 

(c) On the Closing Date, the Company and each of the Purchasers shall close the
purchase and sale of the Units and the Company shall deliver or cause to be
delivered to each Purchaser evidence of the issuance and delivery of the shares
of Common Stock and Warrants to be purchased by each Purchaser by appropriate
instructions to the stock transfer agent of the Company.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless such
representation is made as of a specific date therein in which case such
representation and warranty shall be accurate as of such date); and

 

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed.

 

(b) The respective obligations of each of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:

 

(i) The representations and warranties made by the Company in this Agreement
shall be true and correct in all material respects (provided that any such
representations and warranties that are by their terms qualified by materiality
shall (as so qualified) be true in all respects) as of the date hereof and at
and as of the time of the Closing as though such representations and warranties
were made at and as of such time (except in any case that representations and
warranties that expressly speak as of a specified date or time need only be true
and correct (subject to the foregoing parenthetical as to materiality) as of
such specified date or time);

 

4

 

 

(ii) The Company shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by it prior to or at the Closing;

 

(iii) Without limiting item (ii) above, the Company shall have delivered to the
Purchasers each of the items required to be delivered by it pursuant to Section
2.2(c);

 

(iv) No preliminary or permanent injunction or other order that declares this
Agreement invalid or unenforceable in any respect or that prevents the
consummation of the transactions contemplated hereby shall be in effect; and

 

(v) From the date hereof to the Closing Date, the Commission shall not have
issued a stop trading order with respect to the Company’s Common Stock.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Purchaser as of the date hereof
and as of the Closing Date (unless such representation is made as of a specific
date therein in which case such representation and warranty shall be accurate as
of such date):

 

(a) Organization and Qualification. Each of the Company and the Company Sub is
an entity duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.

 

(b) Capitalization. The capitalization of the Company is properly reflected by
the SEC Filings.

 

(c) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Units to the Purchasers as
contemplated hereby. The issuance and sale of the Units hereunder does not
contravene the rules and regulations of the Trading Market applicable to the
Company.

 

(d) Disclosure.

 

(i) Except with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents, the Company confirms that neither it
nor any other Person acting on its behalf has provided any of the Purchasers or
their agents or counsel with any information that it believes constitutes or
might constitute material, non-public information within the meaning of the
Exchange Act.

 

5

 

 

(ii) The Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2.

 

(e) SEC Filings. The documents (“SEC Filings”) that have been filed by the
Company with the Securities and Exchange Commission do not (as amended and
supplemented) contain a material misstatement of fact or does not omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading, as
interpreted by the Exchange Act.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants, severally and not
jointly, as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

 

(a) Organization; Authority.

 

(i) Such Purchaser is either an individual or an entity that is duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.

 

(ii) The execution and delivery of the Transaction Documents and performance by
such Purchaser of the transactions contemplated by the Transaction Documents
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of such
Purchaser.

 

(iii) Each Transaction Document to which it is a party has been duly executed by
such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (A) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (B) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (C) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Own Account. Such Purchaser understands that each of the shares of Common
Stock and the Warrants and the Shares are “restricted securities” and have not
been registered under the Securities Act or any applicable state securities law
and is acquiring the Units as principal for its own account and not with a view
to or for distributing or reselling such Units (or the shares of Common Stock or
Warrants or Shares) or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other person to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting such Purchaser’s right to
sell the Securities in compliance with applicable federal and state securities
laws). Such Purchaser is acquiring the Units hereunder in the ordinary course of
its business or investment strategy.

 

6

 

 

(c) Purchaser Status. At the time such Purchaser was offered the Units, it was,
and as of the date hereof it is an “accredited investor” as defined in Rule 501
under the Securities Act; or (ii) a Non U.S. Person within the meaning of
Regulation S under the Securities Act.

 

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the shares of Common Stock or Warrants
(and the Shares), and has so evaluated the merits and risks of such investment.
Such Purchaser is able to bear the economic risk of an investment in the shares
of Common Stock, the Warrants and Shares and, at the present time, is able to
afford a complete loss of such investment.

 

(e) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser shall not directly or
indirectly, nor shall any Person acting on behalf of or pursuant to any
understanding with such Purchaser, execute any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
date of this Agreement and the Closing Date. Notwithstanding the foregoing, the
limitation set forth in this Section 3.2(e) shall not be applicable to any
investments of a Purchaser that are made or disposed of without the discretion
of such Purchaser. Other than to other Persons party to this Agreement, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction and shall use the information provided in this
Agreement or any investment presentation provided to such Purchaser only in
consideration of making an investment in the Units.

 

(f) Disclosure.

 

(i) Each Purchaser acknowledges and agrees that the information provided and
available to the Purchaser at the time that this Agreement is executed and
delivered (including, but not limited to the SEC Filings) (the “Execution Date
Information”) may not include all of the material information that would be
provided to a purchaser of securities in an offering of securities that is
registered under the Securities Act and included in a prospectus that is
required to be delivered in accordance with Section 5 of the Securities Act.

 

(ii) Each Purchaser agrees that it has had an unrestricted opportunity to: (a)
obtain additional information concerning the offering of the Units, including
without limitation, information concerning the Company and any other matters
relating directly or indirectly to the purchase of the Units by such Purchaser;
and (b) ask questions of, and receive answers from, the executives of the
Company concerning the terms and conditions of this offering of Units and to
obtain such additional information as may have been necessary to verify the
accuracy of the information contained in the investor presentation provided to
the Purchaser or any other information that may have been provided to the
Purchaser.

 

7

 

 

(iii) Each Purchaser acknowledges and agrees that no Person is authorized by the
Company and no Person will be authorized by the Company or any of its Affiliates
to provide any information regarding the solicitation of investment interest or
the offering of the Units other than the information that is provided in the
investor presentation provided by the Company and such other information or
documentation that is provided expressly by the Company to the Purchasers for
such purposes.

 

(iv) Each Purchaser and/or Purchaser’s advisor acknowledges that it has received
and reviewed the SEC Filings, including the summary of risks contained in the
“Risk Factors” sections in such documents and Schedule B and certain matters
regarding the plan of distribution of the offering of the Units set forth in
Schedule C and had access to or been furnished with sufficient facts and
information to evaluate an investment in the Company and a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Company and all such questions
have been answered to the full satisfaction of the Purchaser.

 

(g) Due diligence. Each Purchaser acknowledges and agrees that it has: (A)
carefully reviewed the investor presentation; (B) performed its own due
diligence investigation and has been furnished with other materials that it
considers relevant to the purchase of the Units; and (C) is not relying upon,
and has not relied upon, any statement, representation or warranty made by any
person, except for the statements, representations and warranties contained in
this Agreement.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The shares of Common Stock, the Warrants and Shares may only be disposed of
in compliance with state and federal securities laws. After the Final Closing
Date, the Company agrees to take appropriate action to promptly prepare and file
a registration statement with the SEC to register the Shares under the
Securities Act, it being acknowledged that there is no assurance that all of the
Shares will be included in a registration statement that is declared effective
under the Securities Act. In connection with any transfer of any of shares of
Common Stock or Warrants or Shares other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred shares of Common Stock or Warrants
or Shares under the Securities Act.

 

8

 

 

(b) Legend on Share Certificates. The Purchasers agree to the imprinting, so
long as is required by this Section 4.1, of a legend on any of the certificates
representing the shares of Common Stock or Warrants or Shares in the following
form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE CORPORATION. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c) The legends set forth in Section 4.1(b) shall, to the fullest extent
permitted, be removed , (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of such shares of Common Stock or Warrants or Shares pursuant to Rule 144, (iii)
if such shares of Common Stock or Warrants or Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such shares of Common
Stock or Warrants or Shares and without volume or manner-of-sale restrictions,
or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission).

 

(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that such Purchaser will sell any shares of Common Stock or Warrants or Shares
only pursuant to either: (i) the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements; or (ii) an
exemption therefrom, and that if shares of Common Stock or Warrants or Shares
are sold pursuant to any such effective registration statement, they will be
sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from certificates
representing shares of Common Stock or Warrants or Shares as set forth in this
Section 4.1 is predicated upon the Company’s reliance upon this understanding.

 

9

 

 

4.2 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser, agent or counsel shall have entered into a written
agreement with the Company regarding the confidentiality and use of such
information or such Person is otherwise obligated to maintain the
confidentiality of such information and not use such information in violation of
applicable law. The Company understands and confirms that each Purchaser shall
be relying on the foregoing covenant in evaluating and providing any information
it receives in connection with its consideration of purchasing any of the Units.

 

4.3 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement unless
the same consideration is also offered to all of the Purchasers. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Shares, the shares of the
Company’s Common Stock issuable upon the exercise of the Warrants or otherwise.
The provisions of this Agreement do not, and in no manner shall be interpreted
to, restrict the right, ability and authority of the Company to sell any
securities, including securities identical to, exchangeable for, convertible
into, or similar to, any of the securities offered and sold under this
Agreement.

 

4.4 Use of Proceeds. The Company will use the proceeds of this Offering, net of
expenses described in Schedule C, for its operations. The Company has adopted a
budget that includes a 50% deferral of cash compensation payable to its
Executive Chairman, Chief Executive Officer, and Chief Science Officer; a 25%
deferral of cash compensation payable to its Vice President of Operations and
Vice President of Research; and a 10% deferral of cash compensation payable to
its other employees. The Company will make appropriate additional cash
compensation deferrals if substantially less funds are raised by the Company in
this Offering and any other offering of securities. The Company will not
decrease such deferrals or increase the cash compensation payable to such person
(other than for cost of living increases) until at least one of the following
occurs: (1) the Company raises more than $5 million in the aggregate from this
Offering and any other offerings; (2) the Company enters into a strategic
partnership where the cash fees to be paid within eighteen months of the final
closing of this Offering, when combined with the proceeds from the Offering and
any other offerings, exceed $5 million; or (3) the Company has positive cash
flows for any fiscal quarter.

 

4.5 Form D; Blue Sky Filings. The Company shall timely file a Form D with
respect to the Units as required under Regulation D, provide a copy thereof,
promptly upon request of any Purchaser, and take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Units for, sale to the Purchasers at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and provide
evidence of such actions promptly upon request of any Purchaser.

 

10

 

 

4.6 Replacement of Certificates. If any certificate or instrument evidencing any
shares of Common Stock or Warrants or Shares is mutilated, lost, stolen or
destroyed, the Company shall cause the Company to, and the Company shall, issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement shares of Common Stock or Warrants or Shares and
may be required to provide an indemnity in favor of the Company.

 

4.7 Registration Rights Agreement. The Company shall execute and deliver and
shall duly perform its obligations under that certain Registration Rights
Agreement (the “Registration Rights Agreement”) in the form attached to this
Agreement as Exhibit III.

 

4.8 Most Favored Nation or Anti-Dilution Right.

 

(a) The Company agrees to provide to the Purchaser the right (“Anti-Dilution
Right”) to receive additional shares of Common Stock and to exchange or amend
its Class D Warrants for warrants that are issued by the Company to investors in
an offering (a “Qualified Financing”) that (x) has aggregate gross proceeds of
$250,000 or more that (y) is received by the Company on or prior to March 31,
2016 so that the Purchaser shall, immediately after receiving such additional
shares of Common Stock and such exchange or amendment, participate in the
Qualified Financing on substantially similar terms with respect to the average
price per share of Common Stock (including the price for shares of Common Stock
issuable upon the exercise of the Class D Warrants) that an investor pays
assuming the full conversion or exercise of warrants or similar rights that are
issued in the Qualified Financing. In connection with this Anti-Dilution Right,
the consideration for any such additional shares of Common Stock or exchange or
amendment of the Class D Warrant shall be the Subscription Price paid by the
Purchaser (and, if applicable, the exchange of the Class D Warrant) and the
Purchaser shall keep its Class E Warrant without any change, amendment or
supplement.

 

(b) Prior to the final closing of a Qualified Financing, the Company shall
provide the Purchaser with a notice (the “Qualified Financing Notice”) which
shall include a copy of the offering documentation provided by the Company to
solicit investment in the Qualified Financing and describe in reasonable detail
the procedures required for the Purchaser to exercise its Anti-Dilution Right.
The Purchaser may exercise its Anti-Dilution Right by providing a notice to such
effect to the offices of the Company on or prior to the date that is thirty (30)
days after the date that the Purchaser received the Qualified Financing Notice.
If the Purchaser does not duly and timely exercise its Anti-Dilution Right and
the Qualified Financing is consummated, then the Purchaser shall be deemed to
have waived its Anti-Dilution Right. For avoidance of doubt, the Anti-Dilution
Right shall terminate on the date that is the earlier of the date that the
Purchaser does not duly and timely exercise its Anti-Dilution Right as described
in this Section 4.8 or March 31, 2016.

 

11

 

 

ARTICLE V
MISCELLANEOUS

 

5.1 Fees and Expenses.

 

(a) Except as expressly set forth in the Transaction Documents to the contrary,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.

 

(b) Certain disclosures regarding the Company are summarized in Schedule C,
attached hereto.

 

5.2 Entire Agreement. The Transaction Documents contain the entire understanding
of the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

5.3 Notices.

 

(a) All notices (including any consent required of any party to this Agreement)
given or permitted to be provided pursuant to this Agreement shall be in writing
and shall be made by hand delivery, by facsimile, or overnight air courier
guaranteeing next business day delivery addressed as follows:

 



  (i) If such notice is to the Company, then to the Company at           2800
Woodlawn Drive     Suite 129     Honolulu, Hawaii 96822     Fax: +1 808 237 5901
    Attention: David G. Watumull       President & Chief Executive Officer



 





  With a copy of each notice to (which copy shall not constitute notice):  
Herrick, Feinstein LLP   2 Park Avenue   New York, NY 10016   Attn: Richard M.
Morris, Esq.   Fax: (212) 545-3371

 

(ii) If such notice is to a Purchaser, then to the address of the Purchaser set
forth on the signature page of such Purchaser to this Agreement.

 

12

 

 

(b) Change of Address. Any Purchaser may change the address that notices should
be delivered to it by delivering a notice with the corrected information to the
Company. The Company may change the address that notices should be delivered to
it by delivering a notice with the corrected information to each Purchaser then
a party to this Agreement. In each case, such corrected information to be
effective only upon delivery of such notice.

 

(c) Deemed Delivery. Except as otherwise expressly provided in this Agreement,
each such notice shall be deemed given, delivered and received at the time
delivered by hand, if personally delivered; when receipt acknowledged, if
telecopied; and the next business day after timely delivery to the courier, if
sent by overnight air courier guaranteeing next business day delivery.

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except by means of a written agreement signed, in the
case of an amendment, by the Company and each of the Purchasers subject to such
waiver, modification, supplement or amendment. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger);
except that all rights and obligations of the Company under this Agreement shall
be assigned to, and assumed by, the Company effective on Closing Date, provided
that no such assignment shall relieve the Company of any of its obligations
hereunder. Any Purchaser may assign any or all of its rights under this
Agreement to any Person; provided that such assignment is approved by the
Company, which approval shall not be unreasonably withheld, delayed or
conditioned and such transferee agrees in writing to be bound by the provisions
of the Transaction Documents that apply to the “Purchasers” and such transferee
is able and makes the representations and warranties to the Company provided
under Section 3.2.

 

5.7 Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.8 Governing Law; Exclusive Jurisdiction.

 

(a) All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.

 

13

 

 

(b) Each party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan.

 

(c) Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

5.9 Attorney Fees. If one or more parties shall commence an action, suit or
proceeding to enforce any provision of the Transaction Documents, then the
prevailing party or parties in such action, suit or proceeding shall be
reimbursed by the other party or parties to such action, suit or proceeding for
the reasonable attorneys’ fees and other costs and expenses incurred by the
prevailing party or parties with the investigation, preparation and prosecution
of such action, suit or proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Units for the applicable statute of
limitations.

 

5.11 Counterparts and Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

14

 

 

5.13 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented, or has had the
opportunity to be represented, by its own separate legal counsel in its review
and negotiation of the Transaction Documents.

 

5.14 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.15 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.

 

5.16 WAIVER OF JURY TRIAL.

 

EACH PARTY TO THIS AGREEMENT HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH PARTY TO THIS AGREEMENT AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EITHER PARTY TO THIS AGREEMENT IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY THE OTHER.

 

(Remainder of page intentionally left blank.
Next page is signature page.)

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Cardax, inc.

 

By:     Name:   Title:  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOR PURCHASERS FOLLOWS.]

 

 

 

 

[PURCHASER SIGNATURE PAGES TO SUBSCRIPTION AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser:  

 

Signature of Authorized Signatory of Purchaser:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Authorized Signatory:  

 

Facsimile Number of Authorized Signatory:  

 

Address for Notice to Purchaser:                  

 

Address for Delivery of Units to Purchaser (if not same as address for notice):

 

Subscription Amount: $_________________(U.S.)

 

Number of Units: _________________

 

Social Security or EIN Number: _______________________

 

Bank or Brokerage Account Information:

 

[Each Purchaser shall also deliver the applicable tax forms such as the Form W-9
and a certificate that they are an accredited investor, unless waived by the
Company]

 

Accepted by the Company for ___________ Units:

 

CARDAX, INC. Date: _______________

 

By:     Name:   Title:  

 

 

 

 

EXHIBIT I

 

Form of the Class D Warrant

(Attached Hereto)

 

 

 

 

EXHIBIT II

 

Form of the Class E Warrant

(Attached Hereto)

 

 

 

 

Exhibit III

 

Form of the Registration Rights Agreement

(Attached Hereto)

 

 

 

 

SCHEDULE A

 

Wire Transfer Instructions

 

Checks shall be made payable to the order of

 

“Cardax Pharma, Inc.”

 

Wire Transfers shall be made in accordance with the following:

 

  ● Bank Name: Bank of Hawaii   ● SWIFT Code: BOHIUS77   ● Routing #: 121301028
  ● Account #: 0090-287176   ● Account Name: Cardax Pharma, Inc.

 

In addition, the following information shall be provided with each payment:

 



Name of Purchaser:  

 

Address of Purchaser:                      

 

 

 

 

Schedule B

Certain Additional Risk Factors

 

In addition to the risk factors that are summarized in the Company’s SEC
Filings, you should

 

An investment in our Common Stock, and Warrants involves a high degree of risk.
You should carefully consider the risks summarized in the Company’s SEC Filings,
together with all of the other information provided to you in this Offering,
before making an investment decision. If any of the following risks actually
occur, our business, financial condition or results of operations could suffer.
In that case, the trading price of our shares of Common Stock could decline, and
you may lose all or part of your investment. You should read the section
entitled “Forward-Looking Statements” included in our SEC Filings for a
discussion of what types of statements are forward-looking statements, as well
as the significance of such statements.

 

The terms of the Offering, the price for the shares of Common Stock and
Warrants, including the exercise price, were not independently valued and may
not be indicative of the future price of our Common Stock.

 

Our board of directors determined the terms and conditions of the Offering,
including the price per share for each Unit of Common Stock and the Warrant. The
price per Unit and the exercise price were not necessarily determined to be
equal to the market price of the Company’s Common Stock on the OTCQB or the fair
value of the Company. If you purchase Units in the Offering, you may not be able
to sell any of the securities at or above the subscription price. The trading
price of the Company’s Common Stock will be determined by the marketplace, and
will be influenced by many factors outside of the Company’s control, including
consumer acceptance of the Company’s astaxanthin consumer health products,
prevailing interest rates, investor perceptions, securities analyst research
reports and general industry, geopolitical and economic conditions. Publicly
traded stocks, including stocks of pharmaceutical and nutraceutical companies,
often experience substantial market price volatility. These market fluctuations
might not be related to the operating performance of particular companies whose
shares are traded. Accordingly, we cannot assure you that if you purchase Units
in the Offering you will later be able to sell those Units at or above the
subscription price.

 

The Securities are “Restricted Securities” under the Securities Act and there is
no assurance that they will be registered

 

The Units sold in this Offering and the Common Stock issuable upon exercise of
the Warrants will be restricted securities under United States federal and
applicable state securities laws. The Common Stock will be restricted securities
unless and until the shares of Common Stock are registered as contemplated by
the terms of the Registration Rights Agreement. Restricted securities may not be
transferred, sold or otherwise disposed of in the United States, except as
permitted under United States federal and state securities laws, pursuant to
registration or an exemption therefrom. You should be prepared to hold the
Securities sold and the Common Stock issuable upon the exercise of the Warrants
for an indefinite period.

 

None of the Shares of Common Stock issued in the Offering or upon the exercise
of the Warrants may be sold unless, at the time of such intended sale, there is
a current registration statement covering the resale of the securities or there
exists an exemption from registration under the Securities Act, and such
securities have been registered, qualified, or deemed to be exempt under
applicable securities or “blue sky” laws in the state of residence of the seller
or in the state where sales are being affected.

 

Schedule B | Page 1

 

 

Investors have been provided with certain registration rights with regards to
the underlying shares, however, no assurance can be given when, if ever, such
proposed registration of the underlying shares will be declared effective by the
SEC or if such proposed registration statement is declared effective that all of
the shares of Common Stock sold in the Offering and underlying the Warrants will
be included in such registration statement and be permitted to be offered on a
delayed or continuous basis. If the SEC does not declare effective a
registration statement covering the resale of the Shares, investors will be
precluded from disposing of such Shares unless such Shares may become eligible
to be disposed of under the exemptions provided by Rule 144 under the Securities
Act without restriction. If the Shares are not registered for resale under the
Securities Act, or exempt therefrom, and registered or qualified under
applicable securities or “blue sky” laws, or deemed exempt therefrom, the value
of the Securities will be greatly reduced.

 

Investors will be relying on management’s judgment regarding the use of proceeds
from this Offering and we may apply the proceeds to uses that may not increase
the value of your investment or improve our operating results.

 

We expect to use the proceeds of this Offering to further develop our technology
and infrastructure, hire additional personnel, including management-level
employees, begin focused and targeted marketing efforts, and for general working
capital purposes. Our management will have broad discretion with respect to the
use of the net proceeds from this Offering and investors will be relying on the
judgment of our management regarding the application of these proceeds. We
cannot assure you that the net proceeds will be used for purposes that
ultimately increase our results of operations, business prospects or the value
of your investment.

 

An investment in the Company is speculative and there can be no assurance of any
return on any such investment.

 

An investment in the company is speculative and there is no assurance that
investors will obtain any return on their investment. Investors will be subject
to substantial risks involved in an investment in the Company, including the
risk of losing their entire investment.

 

Insufficient Capital

 

While there is a condition to closing that the Company must have subscriptions
of at least $25,000 before it can close on any subscriptions for this Offering
(including amounts funded in any prior closings), there can be no assurance or
guarantee that the Company will raise sufficient capital, through this Offering,
to meet the Company’s business objectives. The audited financial statements
include a going concern qualification and the Company has significant liquidity
issues. The Company has adopted an austerity budget and would need $3 million in
this Offering or other capital transactions to fund its operations as
contemplated in the Use of Proceeds for one year. There can be no assurance that
other obligations that are necessary for the Company will not be incurred or
that the budgeted expenditures will not be subject to any material increase.

 

Because this Offering provides for separate closings, there cannot be any
assurance that the Company would be able to raise sufficient capital to fund its
annual budget.

 

*****

 

Schedule B | Page 2

 

 

Schedule C

Plan of Distribution

 

PLAN OF PLACEMENT

 

The Company seeks to raise up to $3,500,000 through the offering of units
(“Units”) consisting of: (i) one share of Common Stock; (ii) two Class D
Warrants, each to purchase one share of Common Stock at a price per share of
$0.10; and (iii) one Class E Warrant to purchase three quarters (0.75) of one
share of Common Stock at a price per share of $0.1667. The price per Unit (“Unit
Price”) is $0.30.

 

The Offering of the units will be by the Company and through one or more
placement agents or registered broker-dealers. Any such person will be paid
certain fees, costs and expenses required under the applicable placement agent
or similar agreement from the gross proceeds of the Offering.

 

The Company may retain Vertical Trading Group, LLC d/b/a The Vertical Group
(“Vertical”), a registered broker dealer, as a non-exclusive placement agent in
the Offering. Vertical would receive:

 

  ● a cash fee that is equal to 8% of the gross proceeds invested by purchasers
of the units that were introduced by Vertical to us and who were not either (x)
current or prior investors in the Company or Cardax Pharmaceuticals, Inc. or (y)
previously introduced to the Company by any other placement agent or
broker-dealer that has an agreement with the Company (the “Introduced
Investors”); and         ● warrants for the purchase of 8% of the aggregate
number of shares of common stock sold to Introduced Investors, including shares
of common stock that may be purchased by Introduced Investors by the exercising
the warrants included in the units (“Agent Warrants”). The Agent Warrants grant
Vertical the right to purchase our shares of common stock at a price per share
equal to $0.167 and may be exercised on a “cashless exercise” basis and the same
anti-dilution protections that are provided in the warrants granted with a unit.

 

Vertical may compensate participating broker/dealers, including its affiliates,
in its discretion, from fees paid to it.

 

There can be no assurance that any or all of the Units being offered will be
sold. In the event this Offering is cancelled or a subscription is rejected, all
funds received by the Company shall be returned to each Investor without
interest or penalty. The Shares are being offered solely to Accredited Investors
(as such term is defined in Rule 501 promulgated under the Act) and this
Offering is being conducted in a manner intended to comply with Rule 506(b) of
Regulation D promulgated by the Securities and Exchange Commission; provided
that the Company may offer its securities under any other exemption from the
registration requirements of the Act, including Regulation S.

 

The Company’s officers, directors and employees, as well as officers, directors
and employees of Vertical or any other placement agent, may purchase Units.

 

Schedule C | Page 1

 

 

The Company reserves the right to accept or reject any subscription in its sole
discretion for any reason whatsoever and to withdraw this Offering at any time
prior to acceptance of the subscriptions received. Subscription funds paid by a
Subscriber whose subscription is rejected will be returned promptly without
interest or deduction. Closings will be held from time to time as determined by
the Company.

 

The minimum subscription for this offering is $25,000, though the Company may
accept subscriptions in smaller amounts, in its sole discretion.

 

The Company will pay all legal and other expenses and costs related to this
Offering from the gross proceeds of this Offering. The Company will also pay
cash and other compensation to any broker / dealer that is entitled to such
compensation under any existing placement agent agreement, or any similar
agreement, with respect to persons that were introduced by such broker / dealer
to the Company, to the extent required under such agreements. Such agreements
are included as exhibits in the SEC Filings of the Company and provide,
generally, for cash compensation of 10% and issuance of warrants equal to 10% to
15% of the shares that are issued.

 

*****

 

Schedule C | Page 2

 



